United States Court of Appeals
                     For the First Circuit

No. 13-1463

                     DAVID EDISON SIMARMATA,

                           Petitioner,

                               v.

      ERIC H. HOLDER, JR., United States Attorney General,

                           Respondent.



                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS



                             Before

                       Lynch, Chief Judge,
              Howard and Thompson, Circuit Judges.



     Thomas V. Massucci on brief for petitioner.
     Jeffrey R. Meyer, U.S. Department of Justice, Civil Division,
Office of Immigration Litigation, Stuart F. Delery, Assistant
Attorney General, and Stephen J. Flynn, Assistant Director, on
brief for respondent.




                          May 12, 2014
             LYNCH, Chief Judge.   David Edison Simarmata, a Christian

native and citizen of Indonesia, petitions for review of an order

of the Board of Immigration Appeals (BIA) denying his untimely

motion to reopen removal proceedings on the basis of changed

country circumstances.        The BIA did not abuse its discretion in

denying Simarmata's motion, and so we deny his petition for review.

                                    I.

             On July 9, 2003, Simarmata received a Notice to Appear,

charging him with removability because he was a noncitizen who

overstayed his tourist visa.        See 8 U.S.C. § 1227(a)(1)(B).            He

conceded   removability   but    applied   for    asylum,      withholding   of

removal, and protection under the Convention Against Torture.

Specifically,     Simarmata    stated    that    he   feared    returning    to

Indonesia because he believed he would be subjected to persecution

as a Christian.

             Following a hearing addressing Simarmata's application

for asylum, the Immigration Judge (IJ) denied all relief in an oral

decision issued on January 22, 2010.        Simarmata's application for

asylum was untimely, as it came well over a year after his entry

into the United States. As to the application itself, the IJ found

Simarmata to be credible, but also found it unlikely that he would

be subjected to persecution due to his faith were he to return to

Indonesia.    The IJ also denied Simarmata's request for withholding

of removal because Simarmata did not meet his burden of showing


                                    -2-
that he personally was a victim of past persecution on the basis of

his religion or any of the other statutorily enumerated grounds.

Simarmata appealed to the BIA, which agreed with the IJ and

dismissed the appeal on April 17, 2012. Simarmata did not petition

for judicial review of that decision.

            On December 3, 2012, Simarmata filed an untimely motion

to reopen asylum proceedings on the basis of changed country

conditions in Indonesia. The BIA denied that motion on the grounds

that the evidence he submitted failed to demonstrate a change in

country circumstances that would excuse the untimeliness of his

motion. See 8 C.F.R. § 1003.2(c)(3)(ii). This petition for review

followed.

                                       II.

            We review the BIA's denial of a motion to reopen for

abuse of discretion.       Beltre-Veloz v. Mukasey, 533 F.3d 7, 9 (1st

Cir. 2008).        We "disfavor motions to reopen removal proceedings

because they run the risk of frustrating 'the compelling public

interests     in     finality    and   the   expeditious        processing   of

proceedings.'"       Chen v. Holder, 675 F.3d 100, 105 (1st Cir. 2012)

(quoting Guerrero-Santana v. Gonzales, 499 F.3d 90, 92 (1st Cir.

2007)).     An applicant seeking to reopen proceedings "must both

introduce    new,     material   evidence    that   was   not    available   or

discoverable at the prior hearing and must also present a prima




                                       -3-
facie case for eligibility of relief sought." Jutus v. Holder, 723
F.3d 105, 110 (1st Cir. 2013).

              Simarmata argues that the BIA's decision was cursory and

conclusory,      and   therefore        an   abuse    of   discretion.          More

specifically, he protests the BIA's finding that his evidence was

insufficient to show changed country conditions and its finding

that the evidence presented "d[id] not address a particular or

individualized risk of harm" to him if he were to return to

Indonesia.      We disagree with his assessment, and while the "BIA's

decision was concise, . . . that does not make it cursory."                Lie v.

Holder, 729 F.3d 28, 30 (1st Cir. 2013).

              The main piece of evidence on which Simarmata relies               is

an   affidavit    by   Jeffrey     A.    Winters,     Ph.D.,   a    professor    in

Northwestern      University's      Political        Science   Department       who

specializes in comparative and international political economy,

labor, and human rights in Indonesia.                Simarmata argues that the

BIA did not properly evaluate the Winters affidavit.                 Not so.

              The BIA concluded that the Winters affidavit "d[id] not

address   a    particular   or   individualized         risk   of   harm   to   the

respondent,"     but   rather    "address[ed]        deteriorating    conditions

generally for Christians and other religious minorities."1 The BIA


      1
        The BIA also concluded that the Winters affidavit, along
with the other evidence Simarmata submitted, largely described
"conditions or circumstances . . . similar to those that existed"
at the time of his IJ hearing in 2010. On appeal, Simarmata argues
that the Winters affidavit was "unavailable" prior to its execution

                                         -4-
reasoned that this evidence of "general conditions of tension and

social violence and religious intolerance . . . does not establish

a change in conditions" necessary to excuse an untimely motion to

reopen under 8 C.F.R. § 1003.2(c)(3)(ii).         In addition to focusing

largely on conditions that persisted before 2010, the Winters

affidavit and the other evidence on which Simarmata relies "fail[s]

to link general reports of ongoing persecution with his own

individualized risk of future persecution." Wu v. Holder, 737 F.3d
829, 834 (1st Cir. 2013).         We cannot conclude that the BIA's

assessment of the Winters affidavit constituted an abuse of its

discretion.

           Although it is not necessary to our disposition of this

case, it is notable that we have denied at least one other petition

for   review   in   a   case   where    this   same   expert   submitted   a

substantially similar and generalized affidavit in an attempt to

show persecution of Christians in Indonesia.          See Lie, 729 F.3d at

30.   The Third Circuit has done the same.            See, e.g., Tanzil v.

Att'y Gen. of the United States, 426 F. App'x 104, 108 (3d Cir.

2011).




in August 2012.     However, "[t]he regulation's exception for
untimely motions in the event of previously unavailable evidence
was not meant to extend to cases like this one, where evidence the
BIA found to be previously available is simply newly packaged."
Lie, 729 F.3d at 30 n.1.

                                       -5-
                             III.

          For the reasons stated above, Simarmata's petition for

review is denied.




                              -6-